Eause No. 7759~A

:l\\ THE 259th DISTRHE@EW

JoNr-:_s couNT\/, TE)

-‘f:*;: firing § y` C'T CLERK. JONES CO. leXAS §
1 `_" epury §

‘M

 

 

 

'_!L'SG

rosa Amoum orREST`ITUTioN; - 0 -
ATTY FEE; -0-
MEDICAL; -0-

CoST; sisa.zs

 

THIS SENTENCE IS TO BE SERVED CONSECUTIVELY WITH ANY
SENTENCE CURRENTLY BEING SERVED `

 

This day the above entitled and numbered cause having been called for trial, the State
appeared by her District Attorney WILLIAM JUVRUD, and the Defendant, ROQUE
BALDERAS, appeared both in person and by his appointed counsel SCOTT FERGUSON; and
the Defendant having elected to waive `a jury herein and submit all matters of both law and fact to
the Court, in person, in writing, in open court duly represented by counsel and upon entering his
plea of GUILTY, requested that a trial by jury be waived and this‘case`. tried by and before~the~c*'~c'c”"*
court; and the said attorney representing the state, having properly filed in the papers hereof prior
to the entry of the Defendant's plea of GUILTY herein, his consent and approval in writing and
written agreement duly signed, whereby the State agreed that the Defendant be permitted to so
waive a jury herein and submit all matters to the Court, and the Court having likewise, also, given
its consent and approval thereto in writing signed and filed herein, and here now entered in the
minutes, a july was in all things duly waived and this cause tried before the Court.

The State and Defense in open court having announced ready for trial, the Defendant, in
open court, and in person, properly represented by counsel, pled GU[LTY to the charge
contained in the indictment_iiled herein; the_Defendant having waived in writing the ten day
preparation for trial thereupon the Court admonished the Defendant of the consequences of said
plea of GU`lLTY but th_e Defendant.persisted in pleading GUILTY and the 'Defend,ant plainly
appearing to the Court to be sane, and uninfluenccd in making said plea by any consideration of
fear, -or by any persuasion, or delusive-hope of pardon prompting the Defendant _to confess his
guilt, the said plea of'GUlL'l"Y is by the C_ourt received and here now entered of record upon the
minutes -of the court as the plea ofDet_`endzmt hercin; and the Defendant having waived the reading
of the indictment in open court, the Sta`te proceeded to introduce evidence into the record of this
cause showing the guilt of the Defendant; and the said evidence being accepted by`the Court as a
basis for its judgment and the Court considering the same sutiicient to support the Defendant's
plea ofGUILTY of the_charge_as alleged in the indictment to which the Defendant-»entered- such
plea, the Court finds the D_efe`ndant»-to_? be GU]L'I'Y of the charge as alleged i__n the indictment filed
herein-, to which the Defendant entered his plea of GUILTY and finds the ~Defendant to be
GUETY of the oli`ense of ESCAPE, that the said Defendant committed said offense on JULY

12, 1996.

IT IS THEREFORE CONSIDERED, ORDERED and ADJUDGED by the Court that
the De_fenda.nt ROQU_E BALDERAS is GUILTY of the oii`ense of ESCAPE, as confessed by
the Defendant in the Defendan`t‘s plea of’GUILTY herein made to the Court, and that the said
Defendant be punished by confinement in the Texas Department of Criminal Justice-Institutional

 

iv russ
`$ . .‘
,.'.._'.._`) le

Division for a term of TWO (2) YEA.RS, and that the State of Texas do have and recover of the

said Defendant all costs in this prosecution expended for which execution may issue

Thereupon the said Defendant was asked by the Court whether he had anything to say
why said sentence should not be pronounced against him, and he answered nothing in bar thereof,
and i_t appearing to the Court that the Defendant is mentally competent and understanding of the
English language, the Court proceeded in the presence of said Defendant, his counsel also being
present, to pronounce sentence against him as follows

IT IS I'HE ORDER OF THE COURT that said Defendant ROQUE BALDERAS, who
has been adjudged to be GUILTY of_ ESCAPE and whose punishment’has been assessed by the
Court at confinement in the Te_xas Department of Criminal iustice-Institutio'nal Division for 'I`WO
(2) YEARS, be remanded to the Director of the Texas Department of Criminal
Justice-lnstitutional Division or other persons legally authorized to receive such convicts and said
Defendant shall be confined in said .Texas Department of Crirninal_ Justice~lnstitutional Division
for TWO (2) YEARS, in accordance with the provisions of the law governing the Texas
Department of Criniinal Justice~'lnstitutional Division, and the Defendant is remanded to the
custody of the Texas Department of _Criminal Justice-lnstitutional Division until the directions of
this sentence can be obeyed. ' '

_ Court Costs: $ 184.25

Court-Appointed Attomey‘s Fee: S -0»
Fine: $ -0-
Restitution: _ .$ -0-

THE CLERK'OF THE COURT IS'ORDERED' TO (l) send a copy of this order to the

defense attorney:
Mr. Scott Ferguson - State Counsel for Offenders

Texas Department of Criminal Justice
P.O. Box 4005
Hu`ntsville, Texas 77342-4005

(2) send a copy of this order to the District Attcmey, Gary M. Brown, P. O. Box 507, Anson,
Texasf/V'QS_O_I, and ;(3)4,send a copy of this .order.to the Special Prosecutor, Williarn Juvrud-, 3041 W.
6th, Plainview,_Texas 79072.

Notice of Appeal:

JUDGG.ZZ
attachment

%%

PRESH)ING JU'i)GE

A/W /.2, /£€/

DATE sIGNED /`

45

 

No. 7759

THE sTATE oF TExAs § y LN THE 259TH`JUDICIAL
vs. ' § DISTRICT count oF
ROQUE BALDERAS _ § JoNEs couNTY, TExAs

STIPULATION OF EVIDENCE

COMES NOW, Roque Balderas, the defendant in the above styled cause, in
writing in open court, and consents to the`stipulation of the evidence in this
case and in so doing expressly waives the appearance, confrontation and
cross-examination of witnesses. I further consent to the introduction of
testimony by affidavits, written statements of witnesses and other documentary
evidence.l Accordingly, having waived my Federal and State constitutional right
against self~incrimination and after having been sworn, upon oath, l judicially
confess to the following facts and agree and stipulate that these facts are true
and correct and constitute the evidence in this case:

That I, Roque Balderas, defendant in this cause, did then and there on the
12th day of July, 1996, in Jones Count_y, Texas, intentionally and knowingly
escape from the custody of Robert Lampert, who was then and there Warden of the
Middleton Unit of the Texas Department of Criminal Justice, Institutional
Division, when the said Defendant was convicted of the offense of Murder, a

felony. -
` .~3 § el g A/(/ / ustch cLEm< J Deputy §

By_____________-_

NO. 7759

THE STATE OF TEXAS § IN THE ZSQTH JUDICIAL
VS. § DISTRICT COURT OF
ROQUE BALDERAS § _JONES COUNTY, TEXAS

STATEMENT OF PLEA BARGAIN

TQ THE HONORABLE JUDGE OF SAID COURT:

The Defendant, his attorney and the District Attorney represent to the
Court that the Defendant intends to enter a plea of guilty in the above styled
and numbered cause and that the following plea bargain has been reached: _g,_,
years confinement in the Texas Department of Criminal Justice, Institutional
Division + $ [Zf.z.$' court costs. L1/ 177`//11/.ypd,fgg[%%%€daW%M]//qug

1 "L' 6 51’/”17#]/1/7?“1»,€¢775%»///1/‘“//

/ /M WFKM#/{
mwwmf

 

‘s§ECIAL/P§s§tcm‘on / .M"TORNEY FoR DEYN'DANT

APPROVED:

 

 

DArED: /4ZS;AEMMQ¢¢//zz/szzy//

JUDGE PREsIn/IN?;

1LED
DAY 01=%§2%/
`77»¢#¢/ m Page 2

DlSTHiCT CLERK JONES 00. TD(AS
By Deputy

[D] [N]

 

 

NO. 7759

THE STATE OF TEXAS § IN THE ZSSTH JUDICIAL
VS. - § l DISTRICT COURT OF
ROQUE BALDERAS § JONES COUNTY, TEXAS

wAIvsR oF JURY TR`IAL

Comes now the Defendant in the above styled and numbered cause, and in open
Court makes known that he will enter a Plea of Guilty to the charge herein, and
requests the consent and approval of the Court and the Attorney for the State to
waive the right to trial by a Jury herein. And the Defendant further waives the
ten-day period for trial, after appointment of counsel.

!:M?(/>, 1 faa y @4-%{/%§¢¢

§ttorney'for¢£éfendant Deféndant

 

AGREEHENT TO STIPULATE TESTIMONY

This day, in open Court the Defendant in the above styled and numbered
cause and his counsel and the State's Attorney do hereby enter into an agreement
that the Defendant waives the appearance, confrontation, and cross-examination
of witnesses in this cause and agrees that the testimony of said witnesses-may
be stipulated into the record by the State's Attorney; such testimony being the
same as the witnesses would give if they were present in Court and were
testifying under oath, and the Defendant further consents to the introduction of
testimony by affidavit, written statements of witnesses, and all other
documentary evidence that may be introduced by the State.

Attorney foi;g§fendant defendant -
Before the said Defendant enters his Plea herein, each of the above

requests of the Defendant herein are hereby consented to, and approved by me, the
Attornay representing the State herein. ////7 ‘
. v /

 

{y/§peciaf’zroséédtor .‘

The above and foregoing Waiver of Jury Trial and Agreement to Stipulate
Testimony of the Defendant herein having been duly considered by the Court, and
it appearing to the Court that the Defendant is herein charged with a felony,
that the Defendant is represented by counsel, and that the Attorney representing
the State herein has given consent and approval to same, that the Defendant has
waived the ten-day waiting period for trial, after appointment of counsel,
therefore Consent and Approval of the Court is he?§¥1:¥§f? to such procedure.

[D] [N] 1 ` ¢g, M_ ' Page 3
j;@$b¢az 62;%222/

DISTRICT CLERK, JONES 00. TB(A$

By_________________.Depu?y

  

[D] [NI

Judge Presiding

Page 4

36